DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 14-17 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. Claims 1, 4-6, 14-17 recite an apparatus and method to identify pharmaceuticals. As currently claimed, the invention is an abstract idea that can be performed in the mind.

Regarding Claim 1, the claim provides an apparatus for identifying pharmaceuticals (brain-eye axis to visualize external image (pharmaceuticals) with eye and process image in mind), the apparatus comprising: an identifier configured to perform at least one of first identification of a medicine based on an image of the medicine in a pharmaceutical package or second identification of the medicine based on a spectrum of the medicine  (eye visualization and brain interpretation of image comprised of medicine in a pharmaceutical package); a verifier configured to verify an error in dispensing the pharmaceutical package based on comparison of a result of the at least one of the first identification and the second identification with a prescription upon which the pharmaceutical package is prepared (brain interprets and detects if there is an error in dispensing the pharmaceutical package based on what is viewed in the image); and a controller configured to, based on a result of the first identification being (if brain interpretation of image determines there is an error in dispensing based on the viewed image with the eye, the person then uses eye-brain axis to directly view, identify and classify the medicine as correctly or incorrectly dispensed).  
Regarding Claim 4, the claim provides the apparatus of claim 1, wherein, in the first identification, the identifier is further configured to generate coordinate information of the medicine based on the image of the medicine (brain interprets image and can recite to general coordinate location from memory if address information shown in image).  
Regarding Claim 5, the claim provides the apparatus of claim 1, wherein, in the first identification, the identifier is further configured to extract a shape feature of the medicine based on the image of the medicine (brain interprets image and can identify shape feature of medicine), and perform at least one of obtaining a number of the medicine or identifying a name of the medicine based on the extracted shape feature (brain interprets image and can identify number of medicine contained).  
Regarding Claim 6, the claim provides the apparatus of claim 5, wherein the identifier is further configured to identify the name of the medicine by comparing the extracted shape feature with a medicine database (DB) (brain interprets image and, based on memory, can identify medicine name based on visualized shape feature of medicine).  

Regarding Claim 14, the claim provides a method of identifying pharmaceuticals (method of using brain-eye axis to visualize external image (pharmaceuticals) with eye and process image in mind), the method comprising: performing first identification based on an image of a medicine in a pharmaceutical package (eye visualization and brain interpretation of image comprised of medicine in a pharmaceutical package); obtaining a spectrum of the (brain interprets and classifies medicine based on visualization of medicine directly if there is an error in visualizing the image of medicine in a pharmaceutical package); performing second identification of the medicine based on the obtained spectrum  (brain interprets and classifies medicine based on visualization of medicine directly); and 30verifying an error in dispensing the pharmaceutical package based on comparison of a result of the at least one of the first identification and the second identification with a prescription upon which the pharmaceutical package is prepared (if brain interpretation of image determines there is an error in dispensing based on the viewed image with the eye, the person then uses eye-brain axis to directly view, identify and classify the medicine as correctly or incorrectly dispensed).  
Regarding Claim 15, the claim provides the method of claim 14, wherein the performing the first identification comprises: generating coordinate information of the medicine based on the medicine (brain interprets image and can recite to general coordinate location from memory if address information shown in image).  
Regarding Claim 16, the claim provides the method of claim 15, wherein the performing the first identification further comprises: extracting a shape feature of the medicine based on the image of the medicine (brain interprets image and can identify shape feature of medicine); and performing at least one of obtaining a number of the medicine or identifying a name of the medicine based on the extracted shape feature (brain interprets image and can identify number of medicine contained).  
Regarding Claim 17, the method of claim 16, wherein the identifying the name of the medicine comprises comparing the extracted shape feature with a medicine database (DB) (brain interprets image and, based on memory, can identify medicine name based on visualized shape feature of medicine).   
In each claim, the apparatus is comprised of generic processing elements (“identifier”, “verifier”, and “controller”) that, under its broadest reasonable interpretation, encompasses an apparatus and process that can be carried out in the mind but for the recitation of a generic processing components. That is, other than reciting an “identifier”, “verifier”, and “controller”, nothing in the claims precludes the steps from practically being performed in the mind. For example, but for the generic processing elements language, “identify (identification)”, “verify” and “control” in the context of each claim encompasses the user to manually visualize medicine in a pharmaceutical package directly or in an image and identify the medicine. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims each recite an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, each claim recites one or more generic processing elements – an “identifier”, “verifier”, or “controller” to perform steps of identify medicine, verify medicine and control classification of medicine. The elements in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic function) such that it amounts to no more than mere instructions to apply the exception using a generic component. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the element of using a processor to identify medicine, verify medicine and control classification of medicine amounts to no more than mere instructions applied by generic components, which does not provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 14-17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye et al (US PG PUB 2007/0008523).
Regarding Claim 1, Kaye et al teaches an apparatus for identifying pharmaceuticals (pharmaceutical identification and verification system 101; Figs 1, 3, 6a and ¶ [0027]-[0035], [0050]-[0051], [0055]), the apparatus comprising: an identifier (imaging device 107 connected to system control and data processing 116) configured to perform at least one of first identification of a medicine based on an image of the medicine in a pharmaceutical package or second identification of the medicine based on a spectrum of the medicine (image is taken of the pharmaceutical 109a in the prescription vial 109 using the imaging device 107 to assist in identification of pharmaceutical); a verifier (system control and data processing 116) configured to verify an error in dispensing the pharmaceutical package based on comparison of a result of the at least one of the first identification and the second identification with a prescription upon which the pharmaceutical package is prepared (database 102 contains images of known pharmaceuticals to compare characteristics and verify pharmaceutical); and a controller (spectroscopic sensor 110 connected to system control and data processing 116) configured to, based on a result of the first identification being unsuccessful, control to acquire the spectrum of the medicine and perform the second identification of the medicine (a second identification method by control system 116 is used to match measured spectral signatures of pharmaceutical taken with the spectroscopic sensor 110 and compared with spectral data of known pharmaceuticals stored in spectral database 102 and drug fingerprint database 303).  
Regarding Claim 2, Kaye et al teaches the apparatus of claim 1 (as described above), wherein Kaye et al further teaches the verifier (system control and data processing 116 of pharmaceutical identification and verification system 101; Fig 1 and ¶ [0027]-[0035], [0050]-[0051], [0055]-[0057]) comprises: an image sensor configured to acquire the image of the medicine (imaging device 107 of pharmaceutical identification and verification system 101 is used to image pharmaceutical); and a spectroscopic sensor configured to obtain the spectrum of the medicine (spectroscopic sensor 110 of pharmaceutical identification and verification system 101 is used to obtain spectral data of pharmaceutical). 
Regarding Claim 4, Kaye et al teaches the apparatus of claim 1 (as described above), wherein Kaye et al further teaches, in the first identification, the identifier (imaging device 107 connected to system control and data processing 116; Fig 1 and ¶ [0027]-[0035], [0055]-[0057]) is further configured to generate coordinate information of the medicine based on the image of the medicine (image would provide coordinate information of pharmaceutical positioned in the sample handling system 108).  
Regarding Claim 5, Kaye et al teaches the apparatus of claim 1 (as described above), wherein Kaye et al further teaches, in the first identification, the identifier (imaging device 107 connected to system control and data processing 116; Fig 1 and ¶ [0055]-[0057]) is further configured to extract a shape feature of the medicine based on the image of the medicine (image taken of the pharmaceutical using the imaging device 107 can be used to identify the pharmaceutical shape), and perform at least one of obtaining a number of the medicine or identifying a name of the medicine based on the extracted shape feature (the number of tablets contained in the prescription vial can be identified).  
Regarding Claim 6, Kaye et al teaches the apparatus of claim 5 (as described above), wherein Kaye et al further teaches the identifier (imaging device 107 connected to system control and data processing 116; Fig 1 and ¶ [0055]-[0057]) is further configured to identify the name of the medicine by comparing the extracted shape feature with a medicine database (DB) (image of pharmaceutical used to identify the shape and compared to data stored in image database 102 to verify the pharmaceutical identity).  
Regarding Claim 7  The apparatus of claim 4, wherein, in the second identification, based on the coordinate information of the medicine, and center coordinates of the pharmaceutical package (pharmaceutical vial 109 and pharmaceutical 109a is positioned in the sample handling system 108 and such position is recognized by system control 116 ; Figs 1, 3 and ¶ [0027]-[0035]), the controller (spectroscopic sensor 110 connected to system control and data processing 116)  is further configured to control obtaining the spectrum of the medicine (control system uses spectroscopic sensor 110 to acquire a spatial spectral map of the pharmaceutical).
Regarding Claim 8, Kaye et al teaches the apparatus of claim 1 (as described above), wherein Kaye et al further teaches, in the second identification, based on the spectrum of the medicine, the identifier (spectroscopic sensor 110 connected to system control and data processing 116; Figs 1, 3 and ¶ [0027]-[0035], [0055]-[0057]) is further configured to identify at least one of an ingredient or a dosage of the medicine (the dosage can be identified based on prescription tablet size using the image taken by the imaging device 107 and ingredients can be identified with the spectrum map data from the spectroscopic sensor 110, both connected to system control and data processing 116).  
Regarding Claim 9, Kaye et al teaches the apparatus of claim 1 (as described above), wherein Kaye et al further teaches a display (display 103; Figs 1, 3 and ¶ [0027], [0033]) configured to display the medicine, with respect to which the error occurs, based on a result of verification of the verifier (display 103 displays pharmaceutical identification based on calculated confidence or best matches and thereby display match failure).  

Regarding Claim 14, Kaye et al teaches a method of identifying pharmaceuticals (pharmaceutical identification and verification method using system 101; Figs 1, 3, 6a and ¶ [0027]-[0035], [0050]-[0051], [0055]-[0057]), the method comprising: performing first identification based on an image of a medicine in a pharmaceutical package (parameters are selected for analysis 652 and a camera is used for identification using selected parameters 653); obtaining a spectrum of the medicine based on a result of the first identification being unsuccessful (spatial spectral map using spectrometer and camera is used for identification using selected parameters 653); performing second identification of the medicine based on the obtained spectrum (spectra map is compared with database 654); and 30verifying an error in dispensing the pharmaceutical package based on comparison of a result of the at least one of the first identification and the second identification with a prescription upon which the pharmaceutical package is prepared (database comparison is used to determine if the pharmaceutical identity is matched 655, 656 and can refer to physical characteristics, spectral data and barcode information to reach verification outcome).  
Regarding Claim 15, Kaye et al teaches the method of claim 14 (as described above), wherein Kaye et al further teaches performing the first identification comprises: generating coordinate information of the medicine based on the medicine (imaging device 107, connected to system control and data processing 116, used to image pharmaceutical and would provide coordinate information of the pharmaceutical positioned in the sample handling system 108; Figs 1, 6a and ¶ [0027]-[0035], [0050]-[0051], [0055]-[0057]). 
Regarding Claim 16, Kaye et al teaches the method of claim 15 (as described above), wherein Kaye et al further teaches performing the first identification further comprises: extracting a shape feature of the medicine based on the image of the medicine (imaging device 107 connected to system control and data processing 116 used to take image of the pharmaceutical and used to identify the pharmaceutical shape 653; Figs 1, 6a and ¶ [0050]-[0051], [0055]-[0057]); and performing at least one of obtaining a number of the medicine or identifying a name of the medicine based on the extracted shape feature (the number of tablets contained in the prescription vial can be identified).  
Regarding Claim 17, Kaye et al teaches the method of claim 16 (as described above), wherein Kaye et al further teaches identifying the name of the medicine comprises comparing the extracted shape feature with a medicine database (DB) (imaging device 107 connected to system control and data processing 116 used to take image of the pharmaceutical and used to identify the pharmaceutical shape 653 and compared to data stored in image database 102 to verify the pharmaceutical identity; Figs 1, 6a and ¶ [0050]-[0051], [0055]-[0057]).  
Regarding Claim 19, Kaye et al teaches the method of claim 14 (as described above), wherein Kaye et al further teaches the performing the second identification comprises identifying at least one of an ingredient or a dosage of the medicine based on the spectrum (the dosage can be identified based on prescription tablet size using the image taken by the imaging device 107 and ingredients can be identified with the spectrum map data from the spectroscopic sensor 110, both connected to system control and data processing 116; Fig 1 and ¶ [0055]-[0057]).  
Regarding Claim 20, Kaye et al teaches the method of claim 14 (as described above), wherein Kaye et al further teaches the verifying comprises verifying whether further analysis of the medicine is needed, an error in a name of the medicine, an error in a count of the medicine, an error in an ingredient of the medicine, and an error in a dosage of the medicine (database 102 contains images of known pharmaceuticals to compare characteristics and verify pharmaceutical count, dosage while database 303 used to verify pharmaceutical ingredients; Figs 1, 3, 6a and ¶ [0027], [0033], [0050]-[0051]).  
Regarding Claim 21, Kaye et al teaches the method of claim 14 (as described above), wherein Kaye et al further teaches displaying the medicine, with respect to which the error occurs, based on a result of the verifying (display 103 displays pharmaceutical identification based on calculated confidence or best matches and thereby display match failure 654, 655, 656; Figs 1, 3, 6a and ¶ [0027], [0033], [0050]-[0051]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 18, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al (US PG PUB 2007/0008523) in view of Wilk et al (US PG PUB 2017/0292908).
Regarding Claim 3, Kaye et al teaches the apparatus of claim 2 (as described above), including the second identification (a second identification method by control system 116 is used to match measured spectral signatures of pharmaceutical taken with the spectroscopic sensor 110 and compared with spectral data of known pharmaceuticals stored in spectral database 102 and drug fingerprint database 303; Fig 1, 3 and ¶ [0027]-[0035], [0055]-[0057]) and coordinate information of the medicine (image taken by imaging device 107 would provide coordinate information of pharmaceutical positioned in the sample handling system 108).  
Kaye et al does not teach the controller is further configured to move the spectroscopic sensor to a position of the medicine.  
Wilk et al is analogous art pertinent to the problem solved in this application and teaches a controller is further configured to move the spectroscopic sensor to a position of the medicine (spectrometer system 100 includes mobile spectrometer 102 that controller H can be moved to location of pills and used to identify pills (sample S); Figs 1, 2 and ¶ [0117], [0291]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kaye et al with Wilk et al including a controller configured to move the spectroscopic sensor to a position of the medicine. By repositioning the spectrometer, there is more mobility to the apparatus and may allow for more scanning positioning of the pharmaceuticals, as recognized by Wilk et al (¶ [0020]). 

Regarding Claim 18, Kaye et al teaches the method of claim 15 (as described above), including the second identification (a second identification method by control system 116 is used to match measured spectral signatures of pharmaceutical taken with the spectroscopic sensor 110 and compared with spectral data of known pharmaceuticals stored in spectral database 102 and drug fingerprint database 303; Figs 1, 3, 6a and ¶ [0027]-[0035], [0050]-[0051], [0055]-[0057]), coordinate information of the medicine (image taken by imaging device 107 would provide coordinate information of pharmaceutical positioned in the sample handling system 108), and obtaining the spectrum of the medicine by using the spectroscopic sensor (control system uses spectroscopic sensor 110 to acquire a spatial spectral map of the pharmaceutical). 
Kaye et al does not teach the controller is further configured to move the spectroscopic sensor to a position of the medicine.  
Wilk et al is analogous art pertinent to the problem solved in this application and teaches moving a spectroscopic sensor to a position of the medicine (spectrometer system 100 includes mobile spectrometer 102 that controller H can be moved to location of pills and used to identify pills (sample S); Figs 1, 2 and ¶ [0117], [0291]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kaye et al with Wilk et al including moving a spectroscopic sensor to a position of the medicine. By repositioning the spectrometer, there is more mobility to the apparatus and may allow for more scanning positioning of the pharmaceuticals, as recognized by Wilk et al (¶ [0020]). 

Regarding Claim 22, Kaye et al teaches an image sensor (imaging device 107 connected to system control and data processing 116 in pharmaceutical identification and verification system 101; Figs 1, 3, 6a and ¶ [0027]-[0035], [0050], [0055]) configured to capture an image of a medicine (image is taken of the pharmaceutical in the prescription vial using the imaging device 107 to assist in identification of pharmaceutical); a spectroscopic sensor (spectroscopic sensor 110 connected to system control and data processing 116) configured to obtain a spectrum of the medicine (spectroscopic sensor 110  takes spectral map of the pharmaceutical to assist in identification of pharmaceutical); and a processor (computer 305 contains processor for data processing 116) configured to control the image sensor and the spectroscopic sensor (system control and data processing 116 controls imaging device 107 and spectroscopic sensor 110), wherein the processor is further configured to perform first identification of the medicine based on the image of the medicine (database 102 contains images of known pharmaceuticals to compare characteristics and verify pharmaceutical), and based on a result of the first identification being unsuccessful, configured to control the spectroscopic sensor to obtain the spectrum of the medicine and perform second identification of the medicine based on the obtained spectrum (a second identification method by control system 116 is used to match measured spectral signatures of pharmaceutical taken with the spectroscopic sensor 110 and compared with spectral data of known pharmaceuticals stored in spectral database 102 and drug fingerprint database 303).  
Kaye et al does not disclose a mobile terminal.
Wilk et al is analogous art pertinent to the problem solved in this application, including a mobile terminal (spectrometer 102 can be connected to a mobile device 110; Fig 2 and ¶ [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kaye et al with Wilk et al including a mobile terminal. Use of a mobile terminal provides more mobility to the apparatus and may allow for more scanning positioning of the pharmaceuticals, as recognized by Wilk et al (¶ [0020]).
Regarding Claim 23, Kaye et al in combination with Wilk et al teaches the mobile terminal of claim 22 (as described above), wherein Kaye et al further teaches: the first identification comprises obtaining a shape feature of the medicine (image taken of the pharmaceutical using the imaging device 107 can be used to identify the pharmaceutical shape; Fig 1 and ¶ [0055]-[0057]), and identifying a name of the medicine by comparing the obtained shape feature with a medicine DB (image of pharmaceutical used to identify the shape and compared to data stored in image database 102 to verify the pharmaceutical identity); and 32the second identification comprises identifying at least one of an ingredient or a dosage of the medicine (the dosage can be identified based on prescription tablet size using the image and ingredients can be identified with the spectrum map data from the spectroscopic sensor 110, both connected to system control and data processing 116).   
Regarding Claim 24, Kaye et al in combination with Wilk et al teaches the mobile terminal of claim 22 (as described above), wherein Kaye et al further teaches a communication interface (pharmacy information system interface 113; Fig 1 and ¶ [0028]) configured to transmit (internet and network connection 112 used to connect system control and data processing 113 and pharmacy information system interface with external pharmacy database), to an external device (external pharmacy database), information on the medicine, which is not identified by at least one of the first identification and the second identification (pharmacy database can be used to check whether prescribed pharmaceutical may have adverse interaction(s) with other pharmaceuticals taken by patient), and configured to receive information on identification of the medicine from the external device (internet and network connection used to connect system control and data processing and pharmacy information system interface with external pharmacy database and receive information regarding pharmaceuticals).  
Regarding Claim 25, Kaye et al in combination with Wilk et al teaches the mobile terminal of claim 22 (as described above), wherein Kaye et al further teaches an output interface configured to output the information on the identification of the processor (information received from external pharmacy database to pharmacy information system interface 113 displayed on display 103; Fig 1 and ¶ [0027]-[0035]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al (US PG PUB 2007/0008523) in view of Tanaka (CN 107613942).
Regarding Claim 10, Kaye et al teaches the apparatus of claim 9 (as described above), wherein Kaye et al teaches a display (display 103; Fig 1 and ¶ [0027], [0033]).
Kaye et al does not disclose according to a type of the error, the display is further configured to display the error using at least one of different colors, shapes, and characters.
Tanaka is analogous art pertinent to the problem solved in this application, including according to a type of the error, the display is further configured to display the error using at least one of different colors, shapes, and characters (the control unit 21 displays the inspection results of the prescription data in the display area A313 and provides feedback regarding a colour error of the prescription content step S34; Fig 20 and [0315]-[0317]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kaye et al with Tanaka including that the display is further configured to display the error using at least one of different colors, shapes, and characters. By providing feedback from the apparatus to the user regarding prescription errors, the accuracy of dispensing by the apparatus is increased through a manual cross-check by the pharmacist ([0010]-[0011]). 
Regarding Claim 11, Kaye et al in combination with Tanaka teaches the apparatus of claim 10 (as described above), wherein Kaye et al further teaches wherein the type of the error comprises at least one of whether further analysis of the medicine is needed, an error in a name of the medicine, an error in a count of the medicine, an error in an ingredient of the medicine, and an error in a dosage of the medicine (display 103 displays pharmaceutical identification based on calculated confidence or best matches and thereby displays match failure so sample can be sorted by sample handing system for further analysis; Figs 1, 3, 6a and ¶ [0027]-[0035], [0050]-[0051]).  
Regarding Claim 12, Kaye et al in combination with Tanaka teaches the apparatus of claim 11 (as described above), wherein Kaye et al further teaches the verifier (system control and data processing 116 of pharmaceutical identification and verification system 101; Fig 1, 3, 6a and ¶ [0027]-[0035], [0050]-[0051], [0055]-[0057]) is configured to determine, based on the result of the first identification, at least one of whether the further analysis is needed, the error in the name of the medicine, and the error in the count of the medicine (data processing determines if the correct pharmaceutical count is in vial pharmaceutical and if pharmaceutical needs to be sorted by sample handing system for further analysis), and determine, based on the result of the second identification, at least one of the error in the ingredient of the medicine and the error in the dosage of the medicine (the dosage can be identified based on prescription tablet size using the image taken by the imaging device 107 and ingredients can be identified with the spectrum map data from the spectroscopic sensor 110, both connected to system control and data processing 116).  
Regarding Claim 13, Kaye et al in combination with Tanaka teaches the apparatus of claim 10 (as described above), wherein Kaye et al further teaches the controller (system control and data processing 116; Fig 1, 3, 6a and ¶ [0027]-[0035], [0050]-[0051], [0055]-[0057]) is further configured to control the display (system control controls display 103) to display the error based on coordinates of the medicine (display can display pharmaceutical in sample handling system is mismatched) and the type of the error (display 103 displays pharmaceutical identification based on calculated confidence or best matches and thereby displays match failure so sample can be sorted by sample handing system for further analysis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clarke et al (JP 5690662) teaches an apparatus and method for the manufacture of pharmaceutical products and includes a means for using spectral analysis to verify contents.
Osheroff (US 8712163) teaches an apparatus and method for analyzing medications and means for detection and identification of counterfeit products.
Friend et al (US PG PUB 2010/0232640) teaches a system and method for identification of a dispensed pharmaceutical product including the use of spectral data to obtain chemical content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667